Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-9, 11-17, 19-20 are allowed.
REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitation of the use of: “wherein the first resource available information corresponds to an equipment owner identification, the first resource available information comprises a first equipment information, a first location information and a first time information which correspond to an equipment; receiving, by the server, a user request from a user device, wherein the user request comprises an equipment request, a location request and a time request; determining, by the server, that the equipment request matches the first equipment information, the location request matches the first location information and the time request matches the first time information; creating, by the server, a first list based on the determination of that that the equipment request matches the first equipment information, the location request matches the first location information and the time request matches the first time information, wherein the first list records the equipment with the equipment owner identification; transmitting, by the server, the first list to the user device so that the user device selects the equipment and transmits a first response message; receiving, by the server, the first response message” as stated in claims 5 and 15.  This limitation, in conjunction with other limitation in the independent claims, is not specifically disclosed or remotely suggested in the prior art or record.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.